Title: General Orders, 2 September 1776
From: Washington, George
To: 



Head Quarters, New York, septemb: 2nd 1776.
Effingham.Putnam.


The General hopes, after the inconveniencies that have been complained of, and felt, that the commanding Officers of Corps will never, in future, suffer their men to have less than two days provisions, always upon hand, ready for any emergency—If hard Bread cannot be had, Flour must be drawn, and the men must bake it into bread, or use it otherwise in the most agreeable manner they can. They are to consider that all the last war in America, no Soldier (except those in Garrison) were ever furnished with bread ready baked, nor could they get Ovens on their march—The same must be done now.
The brigades under Genl Spencer, are still to keep themselves in readiness to march at the shortest notice; but in the mean time are to have regimental and brigade parades assigned them, in case of an Alarm before they move—These parades not to interfere with any of those in Genl Putnam’s Division; to avoid which, the officers commanding them are to consult him, and each other, that they may be disposed of to the best advantage.
When regiments march away in future, the officers are to see that the men take their tent-poles in their hands—All their Tin-Camp-Kettles, and see the Tents tied up carefully, and a sufficient guard left to take care of them.
The Brigades of Genl Putnam’s Division, are to furnish fifty men, to attend at the Hospital, upon Dr Morgan, to whom their names are to be returned.
